DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed 11/26/2021, with respect to the rejection(s) of claim(s) 1-6 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim ‘08 (US 20180214208 A1) in view of Kim ‘95 (KR 20140140395 A).
Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks antecedent basis for the following terms: laser oscillator, laser emitter, laser pattern coordinator, normal sate setter, pulse transmission time setter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
An “laser emitter” in claim 1 is being interpreted as a plurality of parallel light lenses (see page 7 of the Applicant’s specification). 
A “laser pattern coordinator” in claim 1 is being interpreted as anything that can control the direction of the laser beam being emitted (see claim 1)
A “normal state setter
A “pulse transmission time setter” in claim 2 is being interpreted as anything capable of controlling a transmission time of the laser pulse (see claim 2). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claims 1 and 2, Claim limitations “laser emitter”, “laser pattern coordinator”, “normal state setter”, and “pulse transmission time setter” in claims 1 and 2 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

In regards to claim 4, the Applicant claims having irradiated laser points in a diagonal or horizonal direction, however, it is unclear what these points are diagonal or horizontal in comparison to. 
	Claims 3 and 5-6 are rejected by virtue of their dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ’08 (US 20180214208 A1) in view of Kim ’95 (KR 20140140395 A).
	In regards to claim 1, Kim ’08 discloses a device for reducing skin wrinkles by a regular laser irradiation (Abstract discloses a device for reducing skin wrinkles via laser irradiation), the device comprising: 
a main body having a mounting groove, for a tablet computer to be attached to and detached from the mounting groove, wherein the main body is configured for exchanging signals with the tablet computer and includes a microcomputer for controlling an output of a laser beam Fig 3 shows the main body [100] with a mounting groove [110] for attachment of a tablet computer [200]; Par. 0034 discloses transmitting signals between the main body and the tablet and Par. 0046 discloses a controller that controls the laser beam output); 
and a handpiece connected to the main body by an optical cable (Fig 3 shows the handpiece [300] connected by an optical cable),
wherein the handpiece includes: 
a laser oscillator generating the laser beam to be emitted for skin treatment (Par. 0034 discloses a laser oscillator for generating the laser beam); 
a laser emitter emitting the laser beam generated by the laser oscillator (Par. 0034 discloses an optical unit that emits the beam, i.e. a laser emitter); 
a laser scanner controlling an irradiation position of the laser beam transmitted from the laser emitter (Par. 0034 discloses the laser scanner for controlling the irradiation position);
wherein the tablet computer is configured for receiving input data through a touch screen, and remotely controlling the main body through transmission and reception of two-way signals (Abstract),
wherein the microcomputer is configured to control the laser beam to be emitted on a skin by using a peak value of a laser pulse while cooling time and maximum cooling of points irradiated by the laser beam are secured due to a space defined therebetween when an amplitude of the laser pulse reaches a preset normal state value of the laser pulse after reaching the peak value (Abstract discloses the emission of the beam using a peak value of the laser pulse, see also Par. 0034. Par. 0005 discloses allowing sufficient amounts of cooling time between laser pulses and Par, 0006 discloses the laser stops after it reaches a preset value/peak value),
Since the base discloses leaving sufficient cooling time between pulses using the same method as the applicant, it would be capable of reducing PIH and DT).
Kim ’08 does not disclose a laser pattern coordinator having movement coordinate values set therein such that a moving direction of the laser beam to be emitted within an outer boundary line of a treatment area has a regular pattern, wherein the laser beam is prevented from being repeatedly irradiated to a specific position, so that topical skin burns are prevented.  
However, in the same field of endeavor, Kim ’95 discloses a laser system for treating skin wherein the laser follows a pattern during emission and prevents overlapping irradiation of the local position (Par. 0015-0023) for the purpose of preventing skin burns. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Kim ’08 and modify it by having the laser follow a pattern that prevents overlapping irradiation, as taught and suggested by Kim ’95, for the purpose of preventing skin burns. 
	In regards to claim 3, the combined teachings of Kim ’08 and Kim ’95 discloses the device of claim 1, wherein the laser pattern coordinator allows the irradiated points to be formed maximally in a diagonal direction, allows the irradiated points to be regularly formed throughout the treatment area, and allows the regular irradiated points to maintain predetermined intervals therebetween, so that skin burns are prevented to minimize a tissue damage (Figure 1 of Kim ‘95 shows the patterns of the irradiation and a diagonal pattern can be seen as well as a regular and irregular pattern all with predetermined intervals between points; see also par 0023 of Kim ’95)	
	In regards to claim 5, the combined teachings of Kim ’08 and Kim ’95 discloses the device of claim 1, wherein the handpiece comprises: 
a rubber clamp having an upper cover case and a lower cover case disposed in an outer surface thereof, the upper cover case and the lower cover case being separated from or combined with each other, and protecting the laser oscillator by covering the laser oscillator (Kim ’08: 0017 discloses the use of a rubber clamp with upper and lower cover); 
the laser scanner coupled to an end of the rubber clamp and controlling the irradiation   position of the laser beam (Kim ’08: 0017 discloses the scanner is coupled to the rubber clamp);
the laser emitter including a plurality of parallel light lenses- and configured for emitting the laser beam guided by the laser scanner to be parallel light (Kim ’08: Abstract discloses emitting in a parallel light through scanner);
the laser pattern coordinator configured for preventing the laser beam from repeatedly irradiating to the specific position due to a regular movement pattern along which the laser beam for treatment moves (Kim ’95: Par. 0012-0014 discloses using a pattern to avoid repeated irradiation on one spot); 
and a handpiece tip coupled to an end of the laser emitter and configured for allowing the skin and the laser emitter to be spaced apart by a predetermined distance from each other (Kim ’08: Par. 0017 discloses a handpiece tip).
	In regards to claim 6, the combined teachings of Kim ’08 and Kim ’95 discloses the device of claim 1, wherein the microcomputer is configured to control the laser beam to be directed at a 90 degree angle to an irradiated surface of the skin for maximizing efficiency of skin shrinkage (Kim ’95: Par. 0039 discloses adjusting the angles of the scanner to allow for the beam to be directed at the desired degree; i.e. this could achieve the 90 degree angle for emission).
5.	Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ’08 (US 20180214208 A1) in view of Kim ’95 (KR 20140140395 A) and in further view of Solomon (US 20100241110 A1)
	In regards to claim 2, the combined teachings of Kim’08 and Kim ’95 as applied to claim 1 discloses the device of claim 1, except for wherein the microcomputer comprises: a normal state setter setting a normal state amplitude of the laser pulse; a pulse transmission time setter controlling a transmission time of the laser pulse; a pulse width controller controlling a time width of the laser pulse so that generation of the laser pulse stops when the amplitude of the laser pulse reaches the preset normal state value after reaching the peak value; and a laser pulse amplitude controller controlling intensity of laser irradiation by controlling the amplitude of the pulse.
	However, in the same field of endeavor, Solomon discloses a skin treatment device wherein Par. 0043-0045 discloses controlling a pulse amplitude, Par. 0036-0037 discloses controlling the on and off time of the transmission of the laser pulses, and Par. 0028 discloses controlling the pulse width of the laser pulses all for the purpose of modifying the laser treatment and avoiding burns of the skin.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kim ’08 and Kim ’95 and modified them by implementing pulse control, as taught and suggested by Solomon, for the purpose of modifying the laser treatment and avoiding burns of the skin.
	In regards to claim 4, the combined teachings of Kim’08 and Kim ’95 as applied to claim 3 discloses the device of claim 3, except for wherein, an on-time of the laser beam at each of the irradiated points is equal to each other, a first off- time of the laser beam between the irradiated points located in the diagonal direction is T1, a second off-time of the laser beam between the irradiated points located in a horizontal direction is T2, and a third off-time of the laser beam at a center of the irradiated points is T3 and wherein the first off-time (T1) is less than the second off-time (T2) which is less than the third off-time (T3).
	However, in the same field of endeavor, Solomon discloses using on and off time of laser pulses (Abstract) and further discloses using several off times, each being larger than at least the on times (Par. 0037), for the purpose of not over irradiating the skin and allowing for cooling time. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kim ’08 and Kim ’95 and modified them by using on and off times, as taught and suggested by Solomon, for the purpose of not over irradiating the skin and allowing for cooling time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        



/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 March 2022